UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1959



HAILU SEBSIBE,

                                                         Petitioner,

          versus


JOHN D. ASHCROFT, Attorney General for the
United States,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-600-206)


Submitted:   February 19, 2004            Decided:    March 16, 2004


Before WILKINSON, LUTTIG, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Terri J. Scadron, Assistant Director,
S. Nicole Nardone, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Hailu    Sebsibe,     a    native   and   citizen   of   Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”).       The    order    affirmed,    without   opinion,      the

immigration     judge's     order       denying   Sebsibe's    applications     for

asylum, withholding of removal, and relief under the United Nations

Convention Against Torture.             For the reasons discussed below, we

deny the petition for review.

              Sebsibe challenges the immigration judge's finding that

he failed to demonstrate past persecution or a well-founded fear of

future persecution. The decision to grant or deny asylum relief is

conclusive “unless manifestly contrary to the law and an abuse of

discretion.”        8 U.S.C. § 1252(b)(4)(D) (2000).           We have reviewed

the immigration judge’s decision and the administrative record and

find that the record supports the immigration judge’s conclusion

that although Sebsibe’s testimony was credible, he failed to

establish his eligibility for asylum on a protected ground.                See 8

C.F.R. § 1208.13(a) (2003) (stating that the burden of proof is on

the   alien    to     establish   his     eligibility    for   asylum);   INS   v.

Elias-Zacarias, 502 U.S. 478, 483 (1992).               As the decision in this

case is not manifestly contrary to law, we cannot grant the relief

that Sebsibe seeks.

              Additionally, we uphold the immigration judge's denial of

Sebsibe's application for withholding of removal. The standard for


                                         - 2 -
withholding of removal is more stringent than that for granting

asylum.     Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                  To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”             INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).       Because Sebsibe fails to show that he is

eligible    for   asylum,   he   cannot    meet    the   higher   standard   for

withholding of removal.

            Finally, we conclude that Sebsibe has failed to prove

that it is more likely than not that he would be subjected to

torture upon his return to Ethiopia, in violation of the Convention

Against Torture.       Based on our review of the record and the

immigration judge’s decision denying relief, we find that Sebsibe

failed to show a “clear probability of persecution” or show that it

is “more likely than not” that he would face torture if returned to

Ethiopia.    See 8 C.F.R. § 1208.16(c)(2) (2003) (stating that to

qualify for protection under the Convention Against Torture, an

alien must show “it is more likely than not that he . . . would be

tortured if removed to the proposed country of removal”).

            Accordingly,    we   deny     the   petition    for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              PETITION DENIED


                                    - 3 -